Citation Nr: 0922397	
Decision Date: 06/15/09    Archive Date: 06/23/09

DOCKET NO.  07-18 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1. Entitlement to service connection for bilateral hearing 
loss.

2. Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs



ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1974 to January 1977 and from March 1978 to May 
1978.  These matters are before the Board of Veterans' 
Appeals (Board) on appeal from an April 2006 rating decision 
of the Denver, Colorado Department of Veterans Affairs (VA) 
Regional Office (RO).  In February 2009, the Board sought an 
advisory medical opinion from the Veterans Health 
Administration (VHA).  


FINDINGS OF FACT

1. It is not shown that the Veteran has a right ear hearing 
loss disability by VA standards.

2. A left ear hearing loss disability was not noted when the 
Veteran was examined for enlistment; however, clear and 
unmistakable evidence shows that left ear hearing loss 
preexisted his active service.  

3. The preexisting left ear hearing loss disability did not 
increase in severity during the Veteran's active service; his 
current left ear hearing loss disability  is not shown to be 
related to an event, injury, or disease in service.  

4. Tinnitus was not noted in service; the preponderance of 
the evidence is against a finding that any current tinnitus 
is related to the Veteran's service or to any event therein.


CONCLUSIONS OF LAW

1. Service connection for bilateral hearing loss disability 
is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1153, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.303, 3.306, 3.307, 3.309, 3.385 (2008).

2. Service connection for tinnitus is not warranted.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his representative of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1) (including as amended effective May 
30, 2008; 73 Fed. Reg. 23353 (April 30, 2008)).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran was advised of VA's duties to notify and assist 
in the development of his claims prior to their initial 
adjudication.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  May 2005 and February 2008 letters explained the 
evidence necessary to substantiate his claims, the evidence 
VA was responsible for providing, and the evidence he was 
responsible for providing.  He has had ample opportunity to 
respond/supplement the record, and is not prejudiced by any 
technical notice deficiency (including in timing) that may 
have occurred earlier in the process.  In compliance with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), a 
March 2006 letter informed the Veteran of disability rating 
and effective date criteria.  

The Veteran's service treatment records (STRs) are associated 
with his claims file, and pertinent postservice treatment 
records have been secured.  The RO arranged for a VA 
examination in March 2006 with an addendum opinion in July 
2008.  The Veteran has not identified any pertinent evidence 
that remains outstanding.  VA's duty to assist is met.  
Accordingly, the Board will address the merits of the claim.

B.	Factual Background

The Veteran's DD 214 reflects his service occupational 
specialty number was FTG-0000; the related civilian 
occupation is ordnance mechanic.  

The Veteran's STRs are silent for any complaints, findings, 
treatment, or diagnoses relating to hearing loss or tinnitus.  
Audiometric testing at the time of a service entrance 
examination for his first period of service in July 1974 
revealed puretone thresholds, in decibels, were: 

Hertz
500
1,000
2,000
3,000
4,000
6,000
Right 
Ear
30
10
10
20
20
100
Left 
Ear
25
15
5
10
25
100

On December 1976 service separation audiometric examination, 
puretone thresholds, in decibels, were:

Hertz
500
1,000
2,000
3,000
4,000
6,000
Right 
Ear
25
20
15
15
10
80
Left 
Ear
35
30
15
15
40
80

Audiometry at the time of the entrance examination for the 
Veteran's second period of service in February 1978 revealed 
puretone thresholds, in decibels, were: 

Hertz
500
1,000
2,000
3,000
4,000
6,000
Right 
Ear
15
15
5
15
15
15
Left 
Ear
25
10
0
0
30
15
On May 1978 service separation examination from the Veteran's 
second period of service, audiometry revealed puretone 
thresholds, in decibels, were:

Hertz
500
1,000
2,000
3,000
4,000
6,000
Right 
Ear
15
15
5
10
15
25
Left 
Ear
30
10
0
0
15
50

Postservice records include reports of annual audiometric 
evaluations from the Veteran's postservice employer, Pueblo 
Chemical Depot, to assess any effects of occupational noise 
exposure.  Audiometry since April 1987 shows left ear 
elevated puretone thresholds that reflect a hearing loss 
disability by VA standards.  In October 2001, it was noted 
that the Veteran's history was negative for tinnitus.  
Audiometry at that time showed right ear elevated puretone 
thresholds that reflected a hearing loss disability by VA 
standards, but this was not shown again until May 2003.

On March 2006 VA audiological evaluation, puretone 
thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
5
15
35
LEFT
15
10
5
15
75

Speech audiometry revealed speech recognition ability of 100 
percent in each ear.  The Veteran reported having military 
noise exposure from serving as a fire control technician in 
the U.S. Navy.  He also reported significant postservice 
occupational noise exposure in the Naval Reserves (8-inch 
guns), Army National Guard (weapons fire), Air Force Reserves 
(mechanic), and while working at the Pueblo Chemical Depot 
(forklift operator, ammunition, industrial radiographer, and 
function testing of grenades, claymore mines, and automatic 
weapons).  He denied any significant recreational noise 
exposure.  The examiner noted that hearing thresholds in the 
Veteran's right ear did not meet the criteria for a 
disability under VA regulations.  Left ear severe 
sensorineural hearing loss was diagnosed.  Noting that a July 
1974 enlistment audiogram showed bilateral, profound high-
frequency hearing loss at the 6000 Hz level and that a May 
1978 separation audiogram showed normal hearing in the right 
ear and moderate high-frequency hearing loss at 6000 Hz in 
the left ear, the examiner opined that hearing loss was 
present prior to service and was not aggravated by military 
service.  He also opined that the Veteran's hearing loss was 
"not at least as likely than not due to service."  As for 
the Veteran's tinnitus, the examiner found that the Veteran's 
description of the condition was consistent with high-
frequency hearing loss, which was present prior to service.  
He opined that in the absence of aggravation of hearing loss 
while in service as well as a significant history of 
occupational noise exposure, the Veteran's tinnitus was not 
at least as likely as not due to service.  In a July 2008 
addendum, the March 2006 VA examiner, in essence, reiterated 
his prior opinions.

In response to the Board's request for a VHA advisory opinion 
in this matter, a VA otolaryngologist opined in March 2009 
that the Veteran's "significant hearing loss started before 
his military service."  The VHA consultant based his opinion 
on his review of the Veteran's 32 audiogram reports from July 
1974 to March 2006; specifically, he noted that the Veteran 
had a very significant hearing loss at 6000 Hz on his July 
1974 (prior to service) audiogram.  He stated that although 
the 100 decibel puretone threshold in the Veteran's left ear 
at 6000 Hz did not give him a hearing loss disability by VA 
standards, it was still very abnormal in someone so young.  
As for the Veteran's "more abnormal audiogram" in December 
1976, which revealed a left ear hearing loss disability by VA 
standards, the VHA consultant did not find the results shown 
to be significant.  He noted that the re-enlistment audiogram 
in February 1978 and separation audiogram in May 1978 were 
each "normal in the important speech frequencies," and that 
a "nerve hearing loss does not improve."  Although it was 
impossible for him to say why the Veteran's left ear hearing 
loss was worse in December 1976, the VHA consultant 
speculated that he may have had an upper respiratory 
infection with left middle ear fluid on that date causing the 
drop in his left ear hearing.  He also noted that the Veteran 
did not develop a persistent drop in his left ear threshold 
at 4000 Hz until April 1987, and stated, "[The] appellant 
has been exposed to chronic loud noises throughout his 
civilian life and this could be a factor in his hearing loss 
progression."  As for tinnitus, the VHA consultant explained 
that the condition usually accompanies a nerve hearing loss.  
As the Veteran had significant hearing loss prior to service, 
which has worsened throughout his adult life, he opined that 
the Veteran's tinnitus was not causally related to his 
service.  The VHA consultant noted, of significance, that the 
Veteran's separation audiogram in May 1978 was "more 
normal" than his entrance audiogram in July 1974.

C.	Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection also may be granted for any 
disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  See Hickson v. West, 12 
Vet. App. 247 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and an evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 
38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 
 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990). 

Bilateral Hearing Loss

For certain chronic diseases (including organic diseases of 
the nervous system, to include SNHL), service connection may 
be established on a presumptive basis if they are manifested 
to a compensable degree in a specified period of time 
postservice (one year for organic diseases of the nervous 
system). 38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.  

Hearing loss disability is defined by regulation.  For the 
purpose of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran is presumed to have been in sound condition when 
examined, accepted, and enrolled for service except as to 
defects, infirmities, or disorders noted at the time of 
examination, acceptance, enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304.  A pre-existing injury or disease is considered to 
have been aggravated by active service where there is an 
increase in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease.  38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that the "correct standard for 
rebutting the presumption of soundness under section 1111 
requires the government to show by clear and unmistakable 
evidence that (1) the veteran's disability existed prior to 
service and (2) that the pre-existing disability was not 
aggravated during service."  The Federal Circuit noted that 
lack of aggravation could be shown by establishing there was 
no increase in disability or that any increase in disability 
was due to the natural progress of the pre-existing 
condition.  See Wagner v. Principi, 370 F.3d 1089, 1096-1097 
(Fed. Cir. 2004).

Service personnel records show that the Veteran served as an 
ordnance mechanic; hence, it is conceded, and is not in 
dispute, that he was exposed to noise trauma during service.

Initially, it is noteworthy that there is no indication that 
the audiograms by Pueblo Chemical Depot were conducted in the 
specific manner required by regulation.  Consequently, the 
puretone thresholds of these audiograms are not appropriate 
for use in establishing whether the Veteran has a hearing 
loss disability by VA standards.  The only audiometry 
suitable for determining whether the Veteran has a hearing 
loss disability by VA standards is the official audiometry in 
March 2006, which shows that the Veteran has a left ear 
hearing loss disability by VA standards, but does not have a 
right ear hearing loss disability by VA standards.  Thus, 
there is no competent (medical) evidence that he currently 
has a right ear hearing loss disability.  In the absence of 
proof of a present disability, there is no valid claim of 
service connection for a right ear hearing loss disability; 
thus, it is not necessary to proceed with any further 
analysis regarding a nexus between a right ear hearing loss 
and the Veteran's service.  See Hickson, 12 Vet. App. at 253; 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

A left ear hearing loss disability was found on March 2006 VA 
audiological evaluation,.  A left ear hearing loss disability 
was not noted when the Veteran was examined for service 
entrance.  Consequently, he is entitled to the legal 
presumptions afforded by 38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304.  However, the record contains clear and unmistakable 
evidence that left ear hearing loss preexisted the Veteran's 
service.  On July 1974 service entrance audiometric 
examination, the Veteran had a very significant hearing loss 
at 6000 Hz.  While this did not give him a hearing loss 
disability as defined by VA regulations, this evidence 
clearly and unmistakably establishes that left ear hearing 
loss preexisted the Veteran's active service.  See also March 
2009 VHA opinion report.

The analysis proceeds to consideration as to whether there is 
clear and unmistakable evidence rebutting the presumption of 
aggravation.  See Wagner, supra.  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  See 38 C.F.R. 
§ 3.306(b).  Whether a disability increased in severity is in 
large measure a medical question.  Here, not only is there no 
medical evidence during service showing an increase in 
severity of the Veteran's left ear hearing loss, but there is 
also no competent postservice (medical) evidence suggesting 
that the Veteran's preexisting left ear hearing loss 
increased in severity during, or as a result of, his service.  

Significantly, the Veteran's STRs are silent for any 
complaints or treatment of left ear hearing loss.  
Furthermore, as noted and opined by the March 2006 VA 
examiner, the Veteran's July 1974 enlistment audiogram showed 
profound high frequency left ear hearing loss at the 6000 Hz 
level, but the May 1978 separation audiogram showed only 
moderate high frequency left ear hearing loss at the 6000 Hz 
level, thus a comparison of the two audiogram reports 
indicates that the Veteran's hearing loss was not aggravated 
by military service.  This is the only medical opinion in the 
record that specifically addresses the question of whether 
the Veteran's current left ear hearing loss disability may 
have been caused by or aggravated by an etiological factor in 
service.  

According to the results of the Veteran's December 1976 
audiometric examination, a left ear hearing loss disability 
by VA standards was shown (by a 40 decibel puretone threshold 
at 4000 Hz) at the time of his separation from his first 
period of service.  However, the March 2009 VHA consultant 
did not find these results to be significant.  He explained 
that the results of the Veteran's subsequent audiograms in 
February 1978 and May 1978 were each normal in the speech 
frequencies used to determine whether a hearing loss 
disability by VA standards exists (including the 4000 Hz 
level), and that a nerve hearing loss does not improve.  The 
VHA consultant speculated that the drop in the Veteran's left 
ear hearing may have been caused by an upper respiratory 
infection at the time of his December 1976 audiometric 
examination, noting that a persistent drop did not develop in 
his left ear threshold at 4000 Hz until April 1987, almost 9 
years after his separation from his second period of service.   

There is no other competent (medical) evidence of record to 
refute the opinions of the March 2006 VA examiner or March 
2009 VHA consultant.  Records from Pueblo Chemical Depot, the 
Veteran's postservice employer, only include reports of 
annual audiological evaluations to assess any effects of 
occupational noise exposure; they do not include an 
etiological opinion as to whether the Veteran's hearing loss 
was incurred in or aggravated by his military service.  The 
Veteran's own statements relating his hearing loss disability 
to noise exposure in service are not competent evidence, as 
he is a layperson, and lacks the training to opine regarding 
medical etiology; this is a question that is medical in 
nature and not capable of resolution by lay observation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); see also 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In light of the foregoing, the Board concludes that the 
preponderance of the evidence is against a finding that the 
Veteran's preexisting left ear hearing loss disability 
increased in severity during, or as a result of his service 
beyond natural progression, or that it had its onset in 
service.  Accordingly, the claim of service connection for a 
left ear hearing loss disability must be denied.

Tinnitus

It is not in dispute that the Veteran has tinnitus as such 
disability was noted on VA audiological evaluation.  As was 
noted above, it is also not in dispute that he likely was 
exposed to some noise trauma in service.  What he must still 
show to establish service connection for tinnitus is that it 
is related to his service/noise exposure therein.  There is 
no competent evidence in the record that supports the 
Veteran's allegation that there is such a nexus.

The Veteran's STRs, including his May 1978 service separation 
examination report, contain no mention of tinnitus.  
Consequently, service connection for tinnitus on the basis 
that such disability became manifest in service and persisted 
is not warranted.  The earliest notation of tinnitus of 
record is in the report of the March 2006 VA audiological 
evaluation.  That report and the March 2009 VHA opinion 
report are the only competent (medical) evidence in the 
record that specifically addresses whether the Veteran's 
current tinnitus is related to his active duty service.  The 
March 2006 VA examiner found the Veteran's description of 
tinnitus to be consistent with high frequency hearing loss.  
Both the March 2006 VA examiner and March 2009 VHA consultant 
noted that the Veteran's hearing loss preexisted his service; 
therefore, in their opinions, the Veteran's tinnitus was not 
causally related to his active service.  In addition, the 
March 2009 VHA consultant observed that the Veteran's May 
1978 service separation audiometric examination was "more 
normal" than the July 1974 service entrance audiometric 
examination.  As these opinions were by an audiologist (March 
2006 VA examiner) and otolaryngologist (March 2009 VHA 
consultant) who are qualified to provide them, were based on 
a review of the record, and include explanations of the 
rationale they have substantial probative value.  And because 
there is no competent (medical) evidence to the contrary, the 
opinions are persuasive.  

The Veteran alleges that his tinnitus is related to his 
service.  While he may be competent to report symptoms he 
experiences, including ringing in his ears (see Barr v. 
Nicholson, 21 Vet. App. 303 (2007)), he is not competent to 
opine regarding a nexus between his tinnitus and noise 
exposure in service.  He is a layperson and lacks the 
training to opine regarding medical etiology; this is a 
question that is medical in nature and not capable of 
resolution by lay observation.  See Espiritu, supra; see also 
Jandreau, supra.  The preponderance of the evidence is 
against a finding of a nexus between the Veteran's tinnitus 
and his service/noise trauma therein, and against this claim.  
Accordingly, the claim must be denied.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


